19-12417-mew        Doc 92     Filed 08/26/19      Entered 08/26/19 16:53:34    Main Document
                                                  Pg 1 of 3


 Richard E. Weltman (rew@weltmosk.com)
 Michael L. Moskowitz (mlm@weltmosk.com)
 Debra Kramer (dk@weltmosk.com)
 Adrienne Woods (aw@weltmosk.com)
 Melissa A. Guseynov (mag@weltmosk.com)
 WELTMAN & MOSKOWITZ, LLP
 Proposed Attorneys for Debtor/Debtor-in-Possession
 270 Madison Avenue, Suite 1400
 New York, New York 10016-0601
 (212) 684-7800
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                        )     Chapter 11 Case
 In re:                                                 )
                                                        )
                                                        )     Case No. 19-12417 (MEW)
  HVI CAT CANYON, INC.,                           )     )
                                                  )     )
                                  Debtor.         )     )
                                                        )

                          PROPOSED AGENDA FOR HEARING
                      SCHEDULED FOR AUGUST 27, 2019 AT 11:00 A.M.
 Location of Hearing:           United States Bankruptcy Court for the Southern District of New
                                York, One Bowling Green, New York, NY 10004-1408, Courtroom
                                617
 The matters set for hearing are divided into the following categories for the purposes of this
 Proposed Agenda:
                                A. INITIAL CASE CONFERENCE
                                B. MOTION TO TRANSFER VENUE


     A. INITIAL CASE CONFERENCE
        Pursuant to the Order Scheduling the Initial Case Conference [ECF Doc. No. 7], the
     Court will consider the efficient administration of the case, which may include, inter alia,
     such topics as retention of professionals, creation of a committee to review budget and fee
     requests, use of alternative dispute resolution, timetables, and scheduling of additional case
     management conferences.
          Status: This matter is going forward.

     B. MOTION TO TRANSFER VENUE
         A hearing is scheduled on Motion to Transfer Venue filed by Ross Spence on behalf of
     County of Santa Barbara, California, Harry E. Hagen, as Treasurer-Tax Collector of the
     County of Santa Barbara, California, Santa Barbara Air Pollution Control District (“Motion
     to Transfer”) [ECF Doc. No. 47].
19-12417-mew    Doc 92     Filed 08/26/19    Entered 08/26/19 16:53:34        Main Document
                                            Pg 2 of 3


      Responses:
      (i)     Objection of Debtor to Motion to Transfer Venue [ECF Doc. No. 77].
      (ii)    Debtor’s Qualified Joinder in Statement of Position of Official Committee of
              Unsecured Creditors in Support of Motion to Transfer Venue [ECF Doc. No. 91]

      Related Documents:
      (i)     Motion to Shorten Time for Notice and Objection Periods for Motion to Transfer
              Venue (related document(s)[47]) filed by Ross Spence on behalf of County of
              Santa Barbara, California, Harry E. Hagen, as Treasurer-Tax Collector of the
              County of Santa Barbara, California, Santa Barbara Air Pollution Control District.
              [ECF Doc. No. 48].
      (ii)    Notice of Hearing (related document(s)[47]) filed by Ross Spence on behalf of
              County of Santa Barbara, California, Harry E. Hagen, as Treasurer-Tax Collector
              of the County of Santa Barbara, California, Santa Barbara Air Pollution Control
              District. [ECF Doc. No. 49].
      (iii)   Order signed on 8/14/2019 Granting Santa Barbara County Air Pollution Control
              District, County of Santa Barbara, and Harry Hagen, Treasurer and Tax Collectors
              Emergency Motion to Shorten Notice and Objection Periods for Motion to
              Transfer Venue. [ECF Doc. No. 51].
      (iv)    California Department of Conservation, Division of Oil, Gas & Geothermal
              Resources’ Statement in Support of Motion to Transfer Venue [ECF Doc. No.
              73].
      (v)     Statement of Position of Official Committee of Unsecured Creditors in Support of
              Motion to Transfer Venue [ECF Doc. No. 74].
      (vi)    The Commissions’ Joinder to the Motion to Transfer Venue Filed by Santa
              Barbara County Air Pollution Control District, County of Santa Barbara, and
              Harry Hagen, Treasure and Tax Collections and Reservation of Rights [ECF Doc.
              No. 75]
      (vii)   UBS, AG, London Branch’s Memorandum of Law in Support of Santa Barbara
              County Air Pollution Control District, County of Santa Barbara, and Harry
              Hagen, Treasure and Tax Collectors’ Motion to Transfer Venue [ECF. Doc. No.
              76]
      (viii) The Commissions’ Joinder to the Motion to Transfer Venue Filed by Santa
             Barbara County Air Pollution Control District, County of Santa Barbara, and
             Harry Hagen, Treasure and Tax Collections and Reservation of Rights [ECF Doc.
             No. 78]
      (ix)    Declaration of Samantha M. Indelicato in Support of Santa Barbara County Air
              Pollution Control District, County of Santa Barbara, and Harry Hagen, Treasurer
              and Tax Collectors’ Motion to Transfer Venue [ECF Doc. No. 82]
      (x)     GIT Inc.’s Witness and Exhibit List for Hearings Scheduled on August 27, 2019
              [ECF Doc. No. 87]
      (xi)    Debtor’s Witness and Exhibit List Re: Objection to Motion of Santa Barbara
              County Air Pollution Control District, County of Santa Barbara, and Harry
              Hagen, Treasurer and Tax Collector to Transfer Venue [ECF Doc. No. 88]


                                              2
19-12417-mew        Doc 92     Filed 08/26/19      Entered 08/26/19 16:53:34   Main Document
                                                  Pg 3 of 3



          (xii)   Pacific Gas and Electric Company’s Joinder to Santa Barbara County Air
                  Pollution Control District, County of Santa Barbara, and Harry Haden, Treasurer
                  and Tax Collections Motion to Transfer Venue [ECF Doc. No. 89]
          (xiii) Notice of Joinder to Santa Barbara County Air Pollution Control District, County
                 of Santa Barbara, and Harry Hagen, Treasure and Tax Collectors’ Motion to
                 Transfer Venue filed by Buganko, a California Limited Partnership [ECF Doc.
                 No. 90]
          Status: This matter is going forward.

 Dated:     New York, New York
            August 26, 2019
                                                        WELTMAN & MOSKOWITZ, LLP
                                                        Proposed Attorneys for Debtor/Debtor in
                                                        Possession

                                                        By: /s/ Michael L. Moskowitz
                                                             MICHAEL L. MOSKOWITZ
                                                        270 Madison Avenue, Suite 1400
                                                        New York, New York 10016
                                                        (212) 684-7800




                                                    3
